DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 14, 24 and 25 are objected to because of the following informalities:
Claim 3 line 3 appears to have a typo and it is believed the claim should read, “…the first end cap flange define a U-shape[[d]] that receives…”
Claim 14, line 18, claim 24, line 18 and claim 25, line 18 each appear to have the same typo and it is believed the claims should read, “…at an angle from the first surface in an at least partially radial direction…”
Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claims 24 and 25 be found allowable, claims 17 and 19 (respectively) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 5 recites a filter head sidewall extending from an outer periphery of the base. However, claim 1, from which claim 10 recites a base (line 14). It is therefore unclear to which base line 5 of claim 10 is referring. For examination purposes claim 10 is assumed to recite, “the filter head base”.
Claims 11 and 12 are rejected as depending from claim 10.
Claim 22, line 28 recites a filter head sidewall extending from an outer periphery of the base. However, line 9 recites a base. It is therefore unclear to which base line 28 is referring. For examination purposes line 28 is assumed to recite, “the filter head base”.
Claim 23, line 30 recites a filter head sidewall extending from an outer periphery of the base. However, line 9 recites a base. It is therefore unclear to which base line 30 is referring. For examination purposes line 30 is assumed to recite, “the filter head base”.
Claim 22 recites the limitation "the housing ledge” and “the housing flange" in lines 18 and 23 respectively.  There is insufficient antecedent basis for this limitation in 
Claim 23 recites the limitation "the housing ledge” and “the housing flange" in lines 18 and 23 respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes line the claim is assumed to recite, “a housing ledge” and “a housing flange”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17, 20, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clausen et al. US 5,753,120.

	Claims 14, 17 and 24, Clausen teaches a filter element comprising: filter media (70), and a first end cap (72) coupled to a first end of the filter media, the first end cap 
	Claims 20-21, Clausen further teaches the first end cap comprises a fluid inlet (90) defined in the base adjacent to the second axial sidewall and a fluid outlet defined within the first axial sidewall (fig.1-4); and a second end cap (74) coupled to a second end of the filter media opposite the first end of the filter media (fig. 1-4).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. US 5,753,120 in view of WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

	Clausen teaches a filter element comprising: filter media (70), and a first end cap (72) coupled to a first end of the filter media, the first end cap comprising: a base (76), a first axial sidewall (112) extending from the base towards the filter media, the first axial sidewall positioned inwardly from an outer edge of the first end cap, a second axial sidewall (78) extending from the outer edge of the base towards the filter media and spaced apart from the first axial sidewall, the first end of the filter media positioned 
	Malgorn teaches a filter element comprising: a filter element (16) comprising: filter media (22) a first end cap (20) coupled to a first end of the filter media, the first end cap comprising a bae (3), a first (46) and second (at 25) axial sidewall, the second axial sidewall extending from the outer edge of the base towards the filter media, and clips (27) positioned on the second axial sidewall of the first end cap, the clips capable of removably engaging a ledge, the second axial sidewall including first and second cutaways (spaces between clips 27) on a first and second side of the clips, the clips being able to flex (fig. 1-8). It would have been obvious to one of ordinary skill in the art to use the clips of Malgorn because the clips allow for a reversible securing between the .

Claims 14, 17, 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Clausen et al. US 5,753,120.

	Claims 14, 17 and 24, Ardes teaches a filter element comprising: filter media (30), and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial sidewall (37) extending from the base towards the filter media, the first axial sidewall positioned inwardly from an outer edge of the first end cap, the first end of the filter media positioned between the first axial sidewall and an outer edge of the base, a first end cap flange (34) extending from the base away from the filter media, the first end cap flange defining a portion of a fluid opening (between 33) through the first end cap, and a protrusion (see below) extending from a portion of the first end cap flange away from the outer edge of the base, the protrusion defining a first surface (see below) oriented in a perpendicular orientation with respect to the second axial sidewall and a second surface (see below) extending at an angle from the first surface in an at least partially radial direction toward the outer edge of the base and the protrusion comprises a continuous circumferential protrusion (fig. 1, 7, 8, 11 and 13). Ardes does not teach a second axial sidewall extending from the outer edge of the base toward the filter media. The use of an axial sidewall extending from the outer edge of a base of an end cap is a very common feature in the filter art as demonstrated by Clausen (end cap (72) with base (76) and axial flange (78) (fig. 3)) and would have 

    PNG
    media_image1.png
    2784
    2752
    media_image1.png
    Greyscale

.

Claims 18, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Clausen et al. US 5,753,120 and WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

(Claim 25 recites the same limitations as claim 19 and the rationale for the rejection of claim 24 above applies to claim 25 as well, therefore the rejection of the additional structures recited in claim 25 are addressed in the rejection of claim 24 above and will not be repeated here)
As detailed above, Ardes in view Clausen teaches the filter element of claim 24 but does not teach a clip.
Malgorn teaches a filter element comprising: a filter element (16) comprising: filter media (22) a first end cap (20) coupled to a first end of the filter media, the first end cap comprising a bae (3), a first (46) and second (at 25) axial sidewall, the second axial sidewall extending from the outer edge of the base towards the filter media, and clips (27) positioned on the second axial sidewall of the first end cap, the clips capable of removably engaging a ledge, the second axial sidewall including first and second .

Claims 1, 3, 4, 6, 9, 10, 12, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Clausen et al. US 5,753,120 and Krull US 2014/0190880.

	Claim 1, Ardes teaches a filter assembly comprising: a housing (2) defining an internal volume, the housing comprising a housing ledge (at 21) positioned circumferentially about a housing first end, the ledge extending into the internal volume of the housing, the housing comprising a housing flange (at 21) positioned circumferentially about an outer periphery of the housing ledge and extending away from a second end of the housing such that the housing ledge and the housing flange define an L-shaped groove, a filter element (3) positioned within the internal volume of the housing, the filter element comprising: filter media (30) and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial sidewall (37) extending from the base towards the filter media, the first axial sidewall positioned inwardly from an outer edge of the first end cap, the first end of the filter media positioned between the first axial sidewall and an outer edge of the base, a first end cap flange (34) positioned about a periphery of the base and extending from the 
The use of an axial sidewall extending from the outer edge of a base of an end cap is a very common feature in the filter art as demonstrated by Clausen (end cap (72) with base (76) and axial flange (78) (fig. 3)) and would have been well within the normal capabilities of one of ordinary skill in the art as a way to properly position a filter element on an end cap. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Ardes teaches a connecting mechanism between the filter housing and a filter head comprising a central threaded tube (4). Krull teaches a functionally equivalent connecting structure between a filter housing and a filter head where the filter housing comprises an internal volume, a meal thread (204) in a housing first end, a housing ledge circumferentially about the housing first end above the male thread (fig. 1-5). The 
	Claims 3-4, 6, 9 and 13, Ardes further teaches the first end cap flange is positioned concentric with the housing flange, and wherein the housing flange, the housing ledge, the protrusion and the first end cap flange define a U-shape that receives the first end sealing member (fig. 1, 7, 8, 11 and 13); the protrusion engaged with a top surface of the ledge so as to limit insertion of the filter element into the internal volume beyond a predetermined distance (fig. 1, 7, 8, 11 and 13); the protrusion is a continuous circumferential protrusion (fig. 1, 7, 8, 11 and 13); the first end cap includes a fluid inlet (between 33) defined in the base adjacent to the outer edge of the base, and a fluid outlet  defined within the first axial sidewall (fig. 1, 7, 8, 11 and 13); and a second end cap (32) coupled to a second end of the filter media opposite the first end of the filter media (fig. 1, 7, 8, 11 and 13).
	Claim 10, Ardes further teaches a filter head (6) to which the housing first end is removably coupled, the filter head comprising: a filter head base, and a filter head sidewall extending from the filter head base towards the housing (fig. 1, 7, 8, 11 and 13). Krull teaches a filter base (171) with female threads structure to engage the male thread of the housing to removably couple the filter head to the housing first end (fig. 5). As stated above, the use of the recited male and female threads are a functionally 
(All of the limitations of claim 23 are repeated in claim 10 and therefore the same rational with respect to claim 10 above likewise applies to the limitations of claim 23 as detailed above and will not repeated here but the limitations of claim 23 not recited in claim 10 will be addressed in the rejection of claim 12).
	Claims 12 and 23, Ardes further teaches the filter head base comprises a circumferential projection extending outwardly from an outer periphery of the filter head base (the portion engaging the seal 39), the circumferential projection structured to form a seal against the first end sealing member (fig. 1, 7, 8, 11 and 13).

Claims 7, 8, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Clausen et al. US 5,753,120 and Krull US 2014/0190880 as applied to claims 3 and 10 above, and further in view of WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

(Claim 22 recites limitations covered by claim 11 and therefore the same rational with respect to claim 10 above likewise applies to the limitations of claim 22 as detailed above and will not repeated here but the limitations not recited in claim 10 will be addressed in the rejection of claim 11)
Claims 7 and 8, Ardes in view of Clausen and Krull teach the filter assembly of claim 3 but do not teach the first end cap further comprises a clip.
Malgorn teaches a filter element comprising: a filter element (16) comprising: filter media (22) a first end cap (20) coupled to a first end of the filter media, the first end cap comprising a bae (3), a first (46) and second (at 25) axial sidewall, the second axial sidewall extending from the outer edge of the base towards the filter media, and clips (27) positioned on the second axial sidewall of the first end cap, the clips capable of removably engaging a ledge, the second axial sidewall including first and second cutaways (spaces between clips 27) on a first and second side of the clips, the clips being able to flex (fig. 1-8). It would have been obvious to one of ordinary skill in the art to use the clips of Malgorn because the clips allow for a reversible securing between the filter cartridge and a housing and enable the cartridge to be maintained in position laterally and vertically in the housing (col. 2, lines 28-35, col. 6, lines 4-7).
Claims 11 and 22, Ardes in view of Clausen and Krull teaches the filter assembly of claim 10 but does not teach the filter head base including a circumferential groove.
Malgorn teaches a filter assembly comprising a filter element (2) with a first end sealing member (32) and a filter head (4) comprising: a filter head base, and a filter head sidewall extending from an outer periphery of the filter head base toward the housing, a plurality of female threads (6) defined on the filter head sidewall and structured to engage male threads of the housing so as to removably couple the filter head to a housing first end and a circumferential groove defined on the filter head base, 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778